Case 0:19-cv-61019-RAR Document 70 Entered on FLSD Docket 08/18/2020 Page 1 of 5



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 19-CV-61019-RUIZ/STRAUSS

   GUSTAVO FERNANDEZ, et al.,

             Plaintiffs,

   v.

   ODYSSEY CAPITAL MANAGEMENT, LLC,
   et al.,

        Defendants.
   ______________________________________/

       ORDER GRANTING IN PART PLAINTIFFS’ MOTION FOR SANCTIONS AGAINST
                       DEFENDANT SEBASTIAN PONCELIZ

             THIS CAUSE has come before me upon Plaintiffs’ Motion for Sanctions (“Motion for

   Sanctions”) Against Defendant Sebastian Ponceliz (“Defendant Ponceliz”). (DE 66). United

   States District Judge Rodolfo A. Ruiz has referred the case to me for discovery matters. See (DE

   36, 41). Plaintiffs have filed an affidavit in support of the Motion for Sanctions (“Affidavit”). (DE

   66-1).

 I.          BACKGROUND

             Following a Discovery Hearing held on June 17, 2020, I determined that Defendant

      Ponceliz failed to timely respond, without justification, to Interrogatories and Requests for

      Production propounded upon him by Plaintiffs. (DE 60 at 2). Therefore, pursuant to Rule 37(a)(5),

      I ordered Defendant Ponceliz to pay Plaintiffs’ reasonable expenses, including attorney’s fees, in

      bringing their motion to compel his responses; I also instructed Plaintiffs to submit an accounting

      of their expenses in the form of a motion for sanctions. (DE 60 at 2-3). See Fed. R. Civ. P. 37(a)(5)

      (requiring the Court to order payment of the moving party’s expenses when non-disclosure is

      substantially unjustified and when awarding expenses is not unjust). Plaintiffs’ Motion for
Case 0:19-cv-61019-RAR Document 70 Entered on FLSD Docket 08/18/2020 Page 2 of 5



    Sanctions seeks attorney’s fees of $5,370.75 and costs of $3.55. (DE 66-1 at 7-8). Defendant

    Ponceliz has not objected to this amount, and the time for doing so has now passed.

 II.          LEGAL STANDARDS

              The Court uses the lodestar method to determine the reasonableness of fees, which is

    calculated by multiplying the number of hours reasonably expended by a reasonable hourly rate.

    Duckworth v. Whisenant, 97 F.3d 1393, 1396 (11th Cir. 1996) (citing Norman v. Housing

    Authority of City of Montgomery, 836 F.2d 1292 at 1299,1302 (11th Cir.1988)).

              Courts exercise discretion in determining what constitutes reasonable hours when

       reviewing attorney fee applications. Gray v. Lockheed Aeronautical Sys. Co., 125 F.3d 1387 (11th

       Cir. 1997). Further, courts appropriately exclude hours inadequately documented or which would

       be unreasonable for an attorney to bill a client or opposing counsel in the exercise of good billing

       judgment, such as hours for excessive, redundant, and unnecessary work. See Duckworth v.

       Whisenant, 97 F.3d at 1397; Norman, 836 F.2d at 1301.

              Additionally, “a reasonable hourly rate is the prevailing market rate in the relevant legal

       community for similar services by lawyers of reasonably comparable skills, experience, and

       reputation.” Norman, 836 F.2d at 1299. The “relevant market” is “the place where the case is

       filed.” Am. Civil Liberties Union of Georgia v. Barnes, 168 F.3d 423, 437 (11th Cir. 1999). “The

       court . . . is itself an expert on the question [of attorneys’ fees] and may consider its own knowledge

       and experience concerning reasonable and proper fees.” Norman, 836 F.2d at 1303.

III.          DISCUSSION

              “While [Defendant Ponceliz] has not objected to the hours claimed by [Plaintiffs’] counsel,

    the Court still has a duty to use its own independent judgment to determine if the hours claimed

    are reasonable.” Turner v. Trans Union, LLC, No. 18-CV-80938, 2019 WL 3926300, at *3 (S.D.




                                                        -2-
Case 0:19-cv-61019-RAR Document 70 Entered on FLSD Docket 08/18/2020 Page 3 of 5



  Fla. Aug. 13, 2019), amended in part, No. 18-CV-80938, 2019 WL 5102451 (S.D. Fla. Oct. 11,

  2019). I have carefully reviewed Plaintiffs’ counsel’s billing records, which break out and describe

  in sufficient detail the work performed and the time ascribed to each task. (DE 66-1 at 6-8). The

  number of hours appears excessive for counsel’s efforts in bringing the motion to compel with

  respect to the following: 1) time spent interacting with Defendant Ponceliz’s former counsel

  regarding whether that former counsel would be withdrawing; 2) time spent calling Chambers;

  3) time spent preparing for the Discovery Hearing; and 4) time spent preparing the Motion for

  Sanctions and the affidavit in support of same.

         First, the 0.9 hours that Plaintiffs’ counsel spent interacting with Defendant Ponceliz’s

  former counsel prior to contacting the Court cannot be said to have proximately caused Plaintiffs’

  motion to compel because Plaintiffs’ counsel was free to contact the Court without undertaking

  those efforts. (DE 66-1 at 6). Therefore, I deduct this time as non-compensable. Second, the 3.55

  total hours spent preparing for the Discovery Hearing is excessive given that there was no response

  from the other side. Therefore, I deduct 1 hour from this activity. Third, the three calls to

  Chambers at .30 hours each is excessive. I reduce this to .20 hours for each call and deduct a total

  .30 hours as non-compensable. Fourth, the 6 hours billed for preparing the fee application, and

  counsel’s declaration in support thereof, is excessive. (DE 66-1 at 7). No memorandum of law

  was required or included with the fee application because the Court found that Plaintiffs were

  entitled to their expenses in bringing a motion to compel. Therefore, the preparation of the Motion

  for Sanctions merely consisted of a recitation of procedural history and an outline of Plaintiffs’

  Counsel’s efforts to follow-up on propounded discovery requests and schedule and attend a

  discovery hearing to compel a response to those discovery requests. Furthermore, much of this

  history is unnecessarily repeated between the Motion for Sanctions and the affidavit. (DE 66 at 1-




                                                    -3-
Case 0:19-cv-61019-RAR Document 70 Entered on FLSD Docket 08/18/2020 Page 4 of 5



  3; DE 66-1 at 1-5). Accordingly, I find that half of the 6 hours billed, or 3 hours, is compensable

  for Plaintiffs’ counsel’s efforts in preparing the fee application and associated affidavit.

          The remaining hours for which Plaintiffs seek recovery are reasonable and include two

  efforts to schedule a discovery hearing because Defendant Ponceliz’s former counsel withdrew

  after the first discovery hearing was set, which necessitated that hearing’s cancellation. Therefore,

  in summary, I deduct a total of 5.2 hours from the total 13.95 hours billed and find that 8.75 hours

  are reasonable for Plaintiffs’ counsel’s efforts in bringing the motion to compel.

          Alexander C. Flint, Esq., who is representing Plaintiffs in this case, declares that he is a

  partner in the Miami-based law firm of G&F Law Group, LLP and has been licensed to practice

  law in the State of Florida since September 2015. (DE 66-1). His practice focuses on commercial

  law and he has litigated in state and federal courts, including courts of appeal. Id. Plaintiffs request

  compensation for Mr. Flint at his standard rate of $385 per hour. Id. at 2, 6-8. Although Mr. Flint

  offered no support for his hourly rate, I find that Mr. Flint’s hourly rate is comparable to other

  lawyers in the community with similar skills and experience. See All Web Leads, Inc. v. D'Amico,

  No. 18-CV-80571, 2019 WL 2051970, at *2 (S.D. Fla. May 2, 2019) (finding shareholder and co-

  managing partner hourly rate of $525 to be reasonable and 7-year associate hourly rate of $400 to

  be reasonable). Therefore, I conclude that Mr. Flint’s $385 hourly rate is reasonable. Furthermore,

  as Plaintiffs’ counsel provided notice of the Discovery Hearing to Defendant Ponceliz at the

  direction of the Court, I award Plaintiffs their costs of $3.55 in complying with that directive.




                                                   -4-
Case 0:19-cv-61019-RAR Document 70 Entered on FLSD Docket 08/18/2020 Page 5 of 5



IV.       CONCLUSION

          Accordingly, it is hereby ORDERED AND ADJUDGED that Plaintiffs’ Motion for

   Sanctions is GRANTED IN PART. I award a total of $3,372.30 ($3,368.75 in attorney’s fees

  and $3.55 in costs) for reasonable expenses in bringing the motion to compel.

          DONE AND ORDERED in Fort Lauderdale, Florida, this 18th day of August 2020.




   Copies via CM/ECF to all counsel of record

   The Clerk of the Court shall mail,
   via first class mail, a copy to:

   Sebastian Ponceliz
   11620 Kensington Court
   Boca Raton, Fl 33428
   PRO SE




                                                -5-
